Citation Nr: 0920739	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  08-11 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army 
from November 1942 to December 1945.  Service in Italy during 
World War II is indicated by the evidence of record. 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri which, in part, denied service connection 
for tinnitus.  The Veteran initiated an appeal of this 
decision and requested de novo review by a Decision Review 
Officer (DRO).  The DRO issued a statement of the case (SOC) 
in April 2008 that continued the denial of his claim.  The 
Veteran's appeal was perfected with the timely submission of 
his substantive appeal (VA Form 9) in April 2008.

On May 16, 2009, the Veteran's motion for advancement on the 
Board's docket was granted.  See 38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2008).

Issue not on appeal

In the above-mentioned January 2008 rating decision, the RO 
also denied the Veteran's claim of entitlement to service 
connection for bilateral hearing loss.  While the Veteran 
initiated an appeal of this decision, his claim was granted 
by the RO in April 2008.  The Veteran has not since indicated 
his disagreement with this decision.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for 
service connection is granted during the pendency of the 
appeal, a second Notice of Disagreement must thereafter be 
timely filed to initiate appellate review of "downstream" 
issues such as the compensation level assigned for the 
disability or the effective date of service connection].  
Therefore, this matter has been resolved and is not in 
appellate status.


FINDING OF FACT

The competent medical evidence of record indicates that the 
Veteran's tinnitus is related to his military service.




CONCLUSION OF LAW

Tinnitus was incurred by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking entitlement to service connection for 
tinnitus, which he claims is the result of in-service 
acoustic trauma. 

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

A VCAA notice letter was sent to the Veteran regarding his 
service connection claim in November 2007.  This letter 
appears to have satisfied the requirements of the VCAA.  The 
Board also notes that the November 2007 letter provided the 
Veteran with notice as required by the United States Court of 
Appeals for Veterans Claims in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board need not, however, discuss in detail the 
sufficiency of the VCAA letter or VA's development of the 
claim in light of the fact that the Board is granting the 
claim.  Any potential error on the part of VA in complying 
with the provisions of the VCAA has essentially been rendered 
moot by the Board's grant of the benefits sought on appeal.  


Relevant law and regulations 

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  

Service connection may be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service.  38 C.F.R. 
§ 3.303(d) (2008); Cosman v. Principi, 3 Vet. App. 303, 305 
(1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Continuity of symptomatology

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2008).

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2008); 
Savage v. Gober, 10 Vet. App. 488, 495-496 (1997).   In 
Voerth v. West, 
13 Vet. App. 117, 120 (1999), the Court stated that in Savage 
it had clearly held that 38 C.F.R. § 3.303 does not relieve 
the claimant of his burden of providing a medical nexus.

Analysis

In this case, it is undisputed that the Veteran has tinnitus, 
which is evidenced by the findings in the January 2008 VA 
examination.  Hickson element (1) is therefore satisfied.

With respect to Hickson element (2), the Board will 
separately discuss in-service disease and injury.

Concerning in-service disease, while the Veteran's service 
treatment records do not record any complaints of tinnitus, 
the evidence of record indicates that the Veteran was treated 
for otitis media on two occasions in May 1944. 

Concerning in-service injury, during the January 2008 VA 
examination the Veteran indicated that his military 
occupational specialty (MOS) was a dispatcher for a motor 
pool and that he was stationed in a hanger at the end of a 
runway.  The Veteran stated that he was not provided hearing 
protection and suffered acoustic trauma as a result of his 
close proximity to aircraft preparing to takeoff.  Based on 
the in-service treatment for otitis media and the Veteran's 
exposure to loud noise without the aid of hearing protection, 
the Board finds that Hickson element (2) has been met.

With respect to Hickson element (3), the Veteran was afforded 
a VA examination in January 2008 to determine the etiology of 
his tinnitus.  While acknowledging that the Veteran was 
exposed to significant noise in the military without ear 
protection, the VA examiner noted that there are no medical 
records documenting when the Veteran's tinnitus began.  The 
VA examiner also observed that the Veteran has several 
medical conditions such as heart problems and high blood 
pressure that can cause tinnitus as a side effect.  
Consequently, the VA examiner indicated that he could not 
state the specific cause of tinnitus without resorting to 
speculation. 

In this case it is clear the Veteran complained of ear 
problems while in service.  The January 2008 VA examination 
and addendum document the Veteran's complaints of hearing 
problems developing in service with tinnitus beginning 
shortly after separation.  While the Board notes that 
laypersons without medical training are not qualified to 
render medical opinions regarding matters such as diagnosis, 
onset, and etiology of disease, which call for specialized 
medical knowledge, they are allowed to report on observable 
symptoms such as ringing or buzzing in the ears.  Cf. 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

When viewed as a whole, the Veteran's lay statements 
illustrate continuity of symptomatology starting in service, 
continuing until diagnosis in April 2004 and thereafter.  
Continuity of symptomatology is therefore established.  
Element (3), and therefore all elements, has been satisfied.  
The benefit sought on appeal is accordingly allowed.


ORDER

Entitlement to service connection for tinnitus is granted, 
subject to controlling regulations applicable to the payment 
of monetary benefits.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


